CANNELLA, J.,
would deny rehearing with reasons.
In his rehearing application, Lamonte argues, for the first time in this appeal, that he is entitled to appellate attorney fees because a promissory note executed for the purchase price of the business provided for attorney fees if suit were necessary to collect on the note. We find no merit in this argument. As noted in our original opinion, appellate attorney fees are only due for work done on an issue for which attorney fees may be awarded. Noteworthy here, nothing in the appeal related to payment of the note. The primary and almost exclusive issue presented in the appeal related to the entitlement to damages for breach of the employment agreement. Appellate attorney fees could have been awarded for appellate work that related to the issue of payment of the promissory note. However, that issue was never presented. Nowhere in the original briefs on appeal was argument made concerning payment , of the note or entitlement to attorney fees under the note. Accordingly, as we held originally, based on our review of the record, we find that there was no work done by these attorneys on appeal for which attorney fees are either contractually or statutorily authorized. The rehearing is denied.